UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7680


BARRY JOHNSON,

                 Plaintiff – Appellant,

          v.

UNITED STATES DEPARTMENT OF JUSTICE, Joshua Royster,
Federal Bureau of Prisons, FCC Butner, Mid-Atlantic Region,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-ct-03002-FL)


Submitted:   February 24, 2011             Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Johnson, Appellant Pro Se. Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barry   Johnson    appeals     the    district      court’s    order

dismissing his action for damages pursuant to the Federal Torts

Claims Act, 28 U.S.C. § 1346(b) (2006).                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                  Johnson v. United

States Dep’t of Justice, No. 5:10-ct-03002-FL (E.D.N.C. Nov. 5,

2010).     We dispense with oral argument because the facts and

legal    contentions   are    adequately   presented       in   the    materials

before   the   court   and   argument    would    not    aid    the   decisional

process.

                                                                        AFFIRMED




                                     2